DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on April 20, 2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections under 35 U.S.C. 112(a) and (b) in the previous office action have been withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 102
Claims 1 through 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2011/0047780 to Akita et al (hereinafter “Akita”).
Claims 1, 6, 13 and 15:  Akita discloses a method for manufacturing a laminated iron core, comprising:
providing a plurality of annular iron core piece rows (e.g. A and B, in Fig. 6), each of which is configured by annularly arranging a plurality of divided iron core pieces including yokes (e.g. 2b) and teeth (not labeled) so as to mutually abut ends of the yokes, wherein the yokes of annularly-adjacent divided iron core pieces in the annular iron core piece row are mutually different in shape (based on 2h2 of B and 2h1 of A, in Figs. 5 and 6, ¶ [0082]);
repeating the following processes:
laminating the annular iron core piece rows by a certain number so that at least one of the plurality of annular iron core piece rows (e.g. B) having the plurality of divided iron core pieces is laminated to at least another of the plurality of annular iron core piece rows (e.g. A) having the plurality of divided iron core pieces, wherein each of the divided iron core pieces of the at least one of the plurality of annular iron core piece rows is superposed on a corresponding one of the divided iron core pieces of the at least another of the plurality of annular iron core piece rows that has a same shape, thereby providing the annular iron core piece rows which have been laminated by the certain number (e.g. see Fig. 6),
changing a rotational angle of a newly laminated annular iron core piece row (e.g. M6 of B) relatively to a lastly laminated annular iron core piece row (e.g. M1 of A,  ¶ [0148]),
laminating the newly laminated annular iron core piece row onto the lastly laminated annular iron core piece row after the relative changing of the rotational angle (e.g. Figs. 35 to 37, ¶¶ [0149] to [0155]), and
wherein each of the divided iron core pieces of the newly laminated annular iron core piece row is directly superposed on a corresponding one of divided iron core pieces of the lastly laminated annular iron core piece row that has a different shape (e.g. in Fig. 6); and
wherein the ends of the yokes of the divided iron core pieces that provide the lastly laminated annular iron core piece row and the newly laminated annular iron core piece row [when separated from plate 200] are formed in a single press station (with P15 in Fig. 29, or at S14 in Fig. 28, ¶ [0132]) without applying a plurality of press stations (e.g. S10 to S13, in Figs. 27 and 28) among multiple press stations (e.g. S1 to S9, in Fig. 23 to 26).
Claims 2, 7, 14 and 16:  Akita further discloses that the rotational angle of the newly laminated annular iron core piece row is changed relatively to the lastly laminated annular iron core piece row by changing the rotational angle of the lastly laminated annular iron core piece row (e.g. ¶ [0148]).
Claims 3 and 8:  Akita further discloses that a contour (e.g. 215 in Fig. 27) of a plane shape of at least one end of a yoke of at least one divided iron core piece of the plurality of divided iron core pieces differs from a contour (e.g. 216, in Fig. 27) of a plane shape of an end of a yoke of another divided iron core piece adjacent to the at least one divided iron core piece.
Claims 4 and 9:  Akita further discloses that an arc length (e.g. outer diameter edge of 2b in Fig. 5) of an outside diameter of a yoke (2b) of at least one divided iron core piece of the plurality of divided iron core pieces differs from an arc length (e.g. 2f, in Fig. 5) of an outside diameter of a yoke of another divided iron core piece adjacent to the at least one divided iron core piece.
Claims 5 and 10:  Akita further discloses that a contour of a plane shape of an end [straight edge of each teeth of 2b, in Fig. 5] of the yoke of the at least one divided iron core piece is a straight line extending in a radial direction of the annular iron core piece row.
Claims 11 and 12:  Akita further discloses that the providing of the plurality of annular iron core piece rows includes performing a sequence of press steps (e.g. S1 to S14, in Fig. 21) to cut the annular iron core piece rows out of a strip plate (e.g. 200), such that the yokes of the annularly-adjacent divided iron core pieces in the annular iron core piece row are formed to be mutually different in the shape, and
wherein the lastly laminated annular iron core piece row and the newly laminated annular iron core piece row are provided by the sequence of press steps.

Response to Arguments
Applicants’ arguments filed as part of the submission have been fully considered, but have not been deemed to be found as persuasive.  
In regards to the merits of Akita, applicants’ urge that Akita does not teach “wherein the ends…in a single press station without applying a plurality of press stations” (lines 24-26 of Claim 1, with similar limitations in each of Claims 6, 13 and 15) [pages 11, 12, 16, 17 of submission].
The examiner disagrees, but has reconsidered the merits of Akita for the following reasons. It is important to note that the ends of the yokes of the divided iron core pieces that provide the lastly laminated annular iron core piece row (e.g. A) and the newly laminated annular iron core piece row (e.g. B) are not formed into they are separated from plate (200) in Figure 28 at S14 to form the shape of the yokes of the divided iron core pieces, as shown at the bottom of Figure 28.  What performs this separation and is read as a “single press station”, is punch P15 (in Fig. 29) that occurs only at station S14.  The other stations (e.g. S10 to S13) do not perform this separation, and thus, are excluded from forming the ends of the yokes.  Therefore, the other press stations (e.g. S1 to S13) other than at S14, meet the limitations of “without applying a plurality of press stations”.
In Claims 13 and 15, within the phrase of “without applying or skipping”, the term “skipping” was not given any patentable weight due to the term of “or”.
It is noted that limitations directed to the “single press station” [wherein clause at lines 24-26 of Claim 1] are limited solely to how the ends of the yokes of the divided iron core pieces are formed.  If this wherein clause was amended to include that the previous laminating steps were performed with this single press station, this would appear to avoid Akita.  Support for this is found is paragraphs [0038] to [0040] and Figures 11A to 11F of the specification, as the laminating steps are performed at one station (e.g. apparatus 9, in Fig. 10).  The examiner invites applicants to a telephone interview to discuss such an amendment.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-Patent Literature IEEE Publication to Kim, entitled “Fabrication of Highly-Nanolaminated Metal Inductor Core by Pressing and Punching”, discloses a laminated iron core formed by pressing (Figure 2, Steps 1 to 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896